Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 8-9, 21-22, 29-30, 34, 41, 43-46 and 51-52 in the reply filed on 02 August 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-4, 8-9, 21-22, 29-30, 34, 41, 43-46, 51-53 and 57  are pending; Claims 53 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-4, 8-9, 21-22, 29-30, 34, 41, 43-46 and 51-52 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/SG2016/050549 filed 07 November 2016 which claims benefit of foreign priority document SG 10201509153Y filed 05 November 2015 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 June 2018, 31 December 2018, 22 May 2020 and 24 September 2021 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Stacie Sundquist on 28 September 2021.

The application has been amended as follows: 


In the Claims:
1. CANCEL.
2. CANCEL.
3. CANCEL.
4. CANCEL.
5. (Cancelled)
6. (Cancelled)
7. (Cancelled)
8. (Currently amended) An endonuclease-based gene editing fusion protein construct, wherein the fusion protein construct comprises the following components:
(a) a CRISPR-associated endonuclease or a derivative thereof; and
(b) at least two hormone binding domain of the estrogen receptor (ERT2) comprising SEQ ID NO: 4 or derivatives thereof capable of ligand binding; and 
(c) two or more selected from the group consisting of 
wherein said construct comprises 

    PNG
    media_image1.png
    95
    613
    media_image1.png
    Greyscale

wherein A is absent or is or the derivatives thereof, or a binding tag;
wherein B is a localization sequence or derivatives thereof, or [[the]] a binding tag, or absent;
wherein both C1 and C2 are present or only C1 is present; wherein C1 and C2 are each independently selected from the group consisting of [[the]] a localization sequence, derivatives thereof of the localization sequence, and [[a]] the of (b) or the derivatives thereof; 
wherein X is a CRISPR-associated endonuclease or a derivative thereof;
wherein D is selected from the group consisting of [[a]] the of (b) or the derivatives thereof, [[the]] a localization sequence and derivatives of the localization sequence;
wherein E is absent or is selected from the group consisting of [[a]] the of (b) or the derivatives thereof and a self-cleaving peptide;
wherein F is absent or is selected from the group consisting of [[the]] a self-cleaving peptide and a selectable marker;
wherein G is absent or is [[the]] a selectable marker;
wherein L1, L2, L3, L4, L5, L6, L7 and L8 are linker sequencesand at least one of the linker sequences is presentand each of the linkers sequences is 
wherein, if any one or more of the linker sequences of L1 to L8 is absent, the neighbouring substituents are bound by a peptide bond;
wherein L1 is selected from the group consisting of PR, TG, TGPGPGGS (SEQ ID NO: 370), TGPGPGGSAGDTTGPGTGPG (SEQ ID NO: 371) and TGGGS (SEQ ID NO: 372);
wherein L2 is selected from the group consisting of PRGGS (SEQ ID NO: 373), GGSPRGGS (SEQ ID NO: 374), PR, and TPGGPRGGS (SEQ ID NO: 375); 
wherein L3 is selected from the group consisting of PG, SGSEGA (SEQ ID NO: 376), GASGSKTPG (SEQ ID NO: 377), SGSETPGTSESAGA (SEQ ID NO: 378), SGSETPGTGPGGA (SEQ ID NO: 379), SESATPESGA (SEQ ID NO: 380), GTSESATPESGGA (SEQ ID NO: 381), GGSGGSGA (SEQ ID NO: 382), GA, GGGS (SEQ ID NO: 383), TPESGA (SEQ ID NO: 384), SGSETPGTGA (SEQ ID NO: 385), SGSETPGTSEGA SEQ ID NO: 386), PAG, PAGGGS (SEQ ID NO: 387), SGSETPGTPGGA (SEQ ID NO: 388), TPESGPGGA (SEQ ID NO: 389) and GASGS (SEQ ID NO: 390);
wherein L4 is GGGS (SEQ ID NO: 383);
wherein L5 is PAG or PAGGGS (SEQ ID NO: 387);
wherein L6 is GA;
wherein L7 and L8 are independently selected from the linkers as disclosed in any of L1 to L6.

9. (Currently amended) The construct of claim 8, wherein





i) D and E are each one  of (b) or the derivatives thereof;




ii) A is [[the]] a of (b) or the derivative thereof, B is [[the]] a binding tag, C1 is [[the]] a localization sequence and C2 is absent, X is [[the]] a CRISPR-associated endonuclease or derivative thereof, D is [[the]] a localization sequence, E is [[the]] a of (b) or the derivative thereof, F is [[the]] a self-cleaving peptide and G is [[the]] a selectable marker;
iii) wherein A is [[the]] a binding tag, B is [[the]] a localization sequence, C1 is the of (b) of the derivative thereof and C2 is absent, X is the CRISPR- associated endonuclease or derivative thereof, D is the localization sequence, E is the of (b) or the derivative thereof, F is [[the]] a self-cleaving peptide and G is [[the]] a selectable marker[[;]].



11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled) 
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Currently Amended) An endonuclease-based gene editing fusion protein construct, wherein the fusion protein construct comprises the following components:
(a) a CRISPR-associated endonuclease or a derivative thereof; and
(b) at least two hormone binding domain of the estrogen receptor (ERT2) comprising SEQ ID NO: 4 or derivatives thereof capable of ligand binding; and 
(c) two or more selected from the group consisting of 
wherein said construct comprises 


    PNG
    media_image2.png
    84
    575
    media_image2.png
    Greyscale


a binding tag;
wherein both C1 and C2 are present or only C1 is present; wherein C1 and C2 are each independently selected from the group consisting of [[the]] a localization sequence, derivatives thereof of the localization sequence, and [[a]] the of (b) or the derivatives thereof;

wherein X is a CRISPR-associated endonuclease or a derivative thereof,
wherein D is selected from the group consisting of [[a]] the or the derivatives thereof, [[the]] a localization sequence and derivatives of the localization sequence;
wherein E is absent or is selected from the group consisting of [[a]] the or the derivatives thereof and a self-cleaving peptide;
wherein F is absent or is selected from the group consisting of [[the]] a self-cleaving peptide and a selectable marker;
wherein G is absent or is [[the]] a selectable marker;
wherein L1, L2, L3, L4, L5, L7 and L8 are linker sequences; wherein at least one of the linker sequences is present[[;]] and 
wherein, if any one or more of the linker sequences of L1 to L8 is absent, the neighbouring substituents are bound by a peptide bond;
wherein L1 is selected from the group consisting of PR, TG, TGPGPGGS (SEQ ID NO: 370), TGPGPGGSAGDTTGPGTGPG (SEQ ID NO: 371) and TGGGS (SEQ ID NO: 372);
wherein L2 is selected from the group consisting of PRGGS (SEQ ID NO: 373), GGSPRGGS (SEQ ID NO: 374), PR, and TPGGPRGGS (SEQ ID NO: 375); 
3 is selected from the group consisting of PG, SGSEGA (SEQ ID NO: 376), GASGSKTPG (SEQ ID NO: 377), SGSETPGTSESAGA (SEQ ID NO: 378), SGSETPGTGPGGA (SEQ ID NO: 379), SESATPESGA (SEQ ID NO: 380), GTSESATPESGGA (SEQ ID NO: 381), GGSGGSGA (SEQ ID NO: 382), GA, GGGS (SEQ ID NO: 383), TPESGA (SEQ ID NO: 384), SGSETPGTGA (SEQ ID NO: 385), SGSETPGTSEGA SEQ ID NO: 386), PAG, PAGGGS (SEQ ID NO: 387), SGSETPGTPGGA (SEQ ID NO: 388), TPESGPGGA (SEQ ID NO: 389) and GASGS (SEQ ID NO: 390);
wherein L4 is GGGS (SEQ ID NO: 383);
wherein L5 and L7 are independently PAG, SGS or PAGGGS (SEQ ID NO: 387);
wherein L8 is selected from the linkers as disclosed in any of L1 to L5 and L7.

22. (Currently amended) The construct of claim 21, wherein



i) D is a localization sequence and E and F are each a of (b) or the derivatives thereof;
ii) A is absent, B is localization sequence, C1 is the of (b) of the derivative thereof, C2 is absent, X is a CRISPR-associated endonuclease or a derivative thereof, D is localization sequence, E is a of (b) or the derivative thereof and F is absent;
iii) B is a localization sequence, C1 is a hormone binding domain of the estrogen receptor (ERT2) of (b) or the derivative thereof, C2 is absent, X is a CRISPR-associated endonuclease or a derivative thereof, D is a localization sequence and E and F are both each a of (b) or the derivatives thereof; or
iv) B is a localization sequence, C1 and C2 are each independently a of (b) or the derivative thereof, X is a CRISPR-associated endonuclease or a derivative thereof, D is localization sequence and E and F are both each a of (b) or the derivative thereof.

24. (Cancelled)
25. (Cancelled)
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
29. (Currently amended) The construct of claims 8 or 21, wherein the CRISPR-associated endonuclease, or derivative thereof, is selected from the group consisting of a wild type CRISPR-associated protein 9 (Cas9), a mutated CRISPR-associated protein 9 (Cas9), wherein the mutated CRISPR-associated protein 9 (Cas9) is functional; a wild type Cpf1 
30. (Previously Presented) The construct of claim 29, wherein
a) the CRISPR-associated protein 9 (Cas9), or derivative thereof, is selected from the group consisting of Streptococcus pyogenes, Streptococcus thermophiles, Listeria innocua, Staphylococcus aureus and Neisseria meningitidis;
b) the CRISPR-associated protein 9 (Cas9), or derivative thereof, has at least 95% sequence identity to SEQ ID NO: 1;
c) the Cpf1 protein, or derivative thereof, is selected from the group consisting of Acidaminococcus, Lachnospiraceae, Parcubacteria, Butyrivibrio proteoclasticus, Peregrinibacteria, Porphyromonas crevioricanis, Prevotella disiens, Moraxella bovoculi, Smithella, Leptospira inadai, Francisella novicida, Candidatus Methanoplasma termitum and Eubacterium eligens; or
d) the Cpf1 protein, or derivative thereof, has at least 95% sequence identity to SEQ ID NO: 2 or 3.
31. (Cancelled)
32. (Cancelled)
33. (Cancelled)
34. (Currently amended) The construct of claims 8 or 21, wherein

b) at least one or more nuclear localization sequences (NLS) are monopartite or bipartite NLS; or
c) at least one or more nuclear localization sequences (NLS) are classical NLS (cNLS) or proline-tyrosine (PY)-NLS.
35. (Cancelled)
36. (Cancelled)
37. (Cancelled)
38. (Cancelled)
39. (Cancelled)
40. (Cancelled)
41. (Currently amended) The construct of claims 8 or 21, wherein the binding tag is located at either the N-terminus or the C-terminus of the construct, or at both ends of the construct.
42. (Cancelled)
43. (Currently amended) The construct of claims 8 or 21, wherein the binding tag is selected from the group consisting of a V5 epitope tag, a FLAG tag, a tandem FLAG-~tag, a triple FLAG tag (3xFLAG), a Human influenza hemagglutinin (HA) tag, a tandem HA tag, a triple HA tag (3xHA), a sextuple Histidine tag (6xHIS), biotin, c-MYC, a Glutathione-S-transferase (GST) tag, a Strep-tag, a Strep-tag II, a S-tag, a natural histidine affinity tag (HAT), a Calmodulin-binding peptide (CBP) tag, a Streptavidin-binding peptide (SBP) tag, a Chitin-binding domain, a Maltose-binding protein (MBP) and derivatives thereof. 
44. (Original) The construct of claim 43, wherein the V5 epitope tag sequence is SEQ ID NO: 12 or a derivative thereof.
45. (Currently amended) The construct of claims 8 or 21, wherein the self-cleaving peptide is a 2A self-cleaving peptide or a derivative thereof.

47. (Cancelled)
48. (Cancelled)
49. (Cancelled)
50. (Cancelled)
51. (Currently amended) The construct of claims 8 or 21, wherein the construct has at least 95% sequence identity to any of SEQ ID NO: 16-30 or at least 90% sequence identity to any of SEQ ID NO: 15, 31-44.
52. (Currently amended) The construct of claims 8 or 21, wherein the construct has an amino acid sequence selected from the group consisting of SEQ ID NO: 37, SEQ ID NO: 74 and SEQ ID NO: 249. 
53. CANCEL.
54. (Cancelled) 
55. (Cancelled)
56. (Cancelled) 
57. CANCEL. 


In the Specification:
p. 36, lines 30-31
Mutagenic primers were designed using the QuikChange Primer Design Tool (

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to fusion protein having at least two ERT2 domains comprising SEQ ID NO: 4 or derivatives thereof that bind a ligand, a CRISPR-associated endonuclease domain and two or more selected from the group consisting of a localization sequence, a binding tag, a self- cleaving peptide, and a selectable marker; where said construct comprises at least Formula 1 or 2 above, and wherein the linkers are specifically defined above (see claims 8 and 21).  The closest prior art is that of Zhang et al. (WO 2016/106244 – cited on IDS of 09/24/2021).  However, Zhang et al. discloses different construct layouts and differs in many of the linkers specifically defined in claims 8 and 21.  As such, the constructs as claimed are deemed both novel and non-obvious are claims 8-9, 21-22, 29-30, 34, 41, 43-46, and 51-52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 September 2021